DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a print control method comprising: sending print data to be stored in a parent machine by a controller of a print instruction device that communicates with plural printers, each of which has a function as the parent machine storing the print data and has a function as a child machine acquiring and printing the print data; receiving print completion information from the child machine that has printed the print data; updating print-related history of a corresponding printer on the basis of the received print completion information; and specifying a most frequently used printer on the basis of the updated 48Attorney Docket No.: US86815 history when sending new print data, switching the parent machine to a specified printer when the specified printer differs from the current parent machine, and sending the new print data to the switched parent machine.
Mori (US 2015/0193175) shows in Figure 12 reference management device A and server B communicating with printers as described in paragraph [0325], master printer C; figure 3 depicts master printer storage 19 and slave printer D, figure 3 reference device control unit 7S described in paragraphs [0367]-[0368] to send the print result to the master printer 12 which then send the result to the print data processing unit of the server 10 and paragraphs [0369]-[0370] describes the server to provide print result data as a history report. Mori doesn’t describe the plural printers each of which has a function as a parent machine storing print data and has a function as a child machine acquiring and printing the print data or a parent machine setting device that specifies a most frequently used printer on the basis of the updated history when sending new print data, switches the parent machine to a specified printer when the specified printer differs from the current parent machine, and causes the switched parent machine to send the new print data.
Oguchi (US 2019/0306331 A1) shows in figures 29-30 and paragraphs [0258]-[0281] describes printer 100 as a master print and printers 100A and 100B as slave printers and the ability to switch the master/parent printer to any of the other slave printers. Oguchi does not disclose a parent machine setting device that specifies a most frequently used printer on the basis of the updated history when sending new print data, switches the parent machine to a specified printer when the specified printer differs from the current parent machine, and causes the switched parent machine to send the new print data.
Kamada (US 10095454 B1) shows in paragraph (48) describes two printers with printer 1A having a high frequency of use based on execution of jobs (claimed received print completion information) and switch to printer 1b. Kamada do not include all the detailed combined limitations included in the claim, therefore this claim is allowable. 
Asthana (US 2016/0054961) in figure 1b and paragraph [0033] describes establishing a new parent node printer 106 with existing child node printers of varying ranks. Asthana do not include all the detailed combined limitations included in the claim, therefore this claim is allowable. 
Jung (US 2011/0107117 A1) shows paragraph [0061] describes a mast/parent printer to search for slave/child printers via priority of most frequently used slaved device. Jung do not include all the detailed combined limitations included in the claim, therefore this claim is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675